Citation Nr: 1725623	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) in excess of 70 percent for traumatic brain injury (TBI).

2.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for grand mal seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1972 to October 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in St. Louis, Missouri, which denied an increased disability rating in excess of 10 percent for grand mal seizures.  This matter also comes on appeal from a September 2010 rating decision of the RO in Portland, Oregon, which, in pertinent part, granted service connection for TBI and assigned an initial 40 percent disability rating.

This case was initially before the Board in June 2014, where the Board, in pertinent part, awarded a 70 percent disability rating for the TBI disability throughout the appeal period, though it denied a rating higher than 70 percent for that disability and also denied a rating in excess of 10 percent for the grand mal seizure disability.  The Veteran timely appealed the denial of the higher rating claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to vacate the Board's June 2014 decision and to remand the rating claims back to the Board for further development and clarification.  

Subsequently, in March 2015, the Board, in pertinent part, remanded the remaining issues on appeal for additional development.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board must once again remand the remaining issues on appeal, the Board need not address Forcier or Stegall compliance at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In June 2013, VA received a Statement in Support of Claim, via VA Form 21-4138.  Per the statement, the Veteran requested a hearing before the Board.  The Veteran asked for either a Travel Board or Board Videoconference hearing, based upon whichever could be scheduled first.  To date, the Veteran has not been provided with a hearing before the Board.

Subsequently, in April 2017, the Board sent the Veteran a letter inquiring as to whether the Veteran still wished to have a hearing, and if so, what type of hearing.  The letter explained that if the Veteran did not respond the Veteran's previous selection would determine the choice of hearing.  To date, VA has not received a response from the Veteran.  As such, the Board will remand the instant matter to schedule either a Travel Board or Board Videoconference hearing, determined by which type of hearing can be scheduled the earliest.  Because the RO schedules travel and videoconference hearings, a remand of the issues on appeal to the RO is warranted to schedule the appropriate hearing before the Board.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Travel Board or Board Videoconference hearing, whichever can be scheduled first, at the RO.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




